Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is executed as of June 16, 2008 entered into effective
as of June 16, 2008 by and between DANA CAMBRA (the “Executive”) and Align
Technology, Inc., a Delaware corporation (the “Company”), with effect as of
Executive’s first day of employment with the Company.

 


1.     DUTIES AND SCOPE OF EMPLOYMENT.


 

(A)   POSITION.  FOR THE TERM OF THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
(“EMPLOYMENT”), THE COMPANY AGREES TO EMPLOY THE EXECUTIVE IN THE POSITION OF
VICE PRESIDENT, RESEARCH & DEVELOPMENT.  THE EXECUTIVE SHALL REPORT TO THE CHIEF
EXECUTIVE OFFICER (THE “CEO”).  THE EXECUTIVE ACCEPTS SUCH EMPLOYMENT AND AGREES
TO DISCHARGE ALL OF THE DUTIES NORMALLY ASSOCIATED WITH SAID POSITION, AND TO
FAITHFULLY AND TO THE BEST OF EXECUTIVE’S ABILITIES PERFORM SUCH OTHER SERVICES
CONSISTENT WITH EXECUTIVE’S POSITION AS VICE PRESIDENT, RESEARCH & DEVELOPMENT
AS MAY FROM TIME TO TIME BE ASSIGNED TO EXECUTIVE BY THE CEO.

 

(B)   OBLIGATIONS TO THE COMPANY.  DURING THE TERM OF THE EXECUTIVE’S
EMPLOYMENT, THE EXECUTIVE SHALL DEVOTE EXECUTIVE’S FULL BUSINESS EFFORTS AND
TIME TO THE COMPANY.  THE EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY OTHER
EMPLOYMENT, OCCUPATION OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT
REMUNERATION WITHOUT THE PRIOR APPROVAL OF THE CEO, PROVIDED, HOWEVER, THAT THE
EXECUTIVE MAY, WITHOUT THE APPROVAL OF THE CEO, SERVE IN ANY CAPACITY WITH ANY
CIVIC, EDUCATIONAL OR CHARITABLE ORGANIZATION.  THE EXECUTIVE MAY OWN, AS A
PASSIVE INVESTOR, NO MORE THAN ONE PERCENT (1%) OF ANY CLASS OF THE OUTSTANDING
SECURITIES OF ANY PUBLICLY TRADED CORPORATION.

 

(C)   NO CONFLICTING OBLIGATIONS.  THE EXECUTIVE REPRESENTS AND WARRANTS TO THE
COMPANY THAT EXECUTIVE IS UNDER NO OBLIGATIONS OR COMMITMENTS, WHETHER
CONTRACTUAL OR OTHERWISE, THAT ARE INCONSISTENT WITH EXECUTIVE’S OBLIGATIONS
UNDER THIS AGREEMENT.  THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE EXECUTIVE
WILL NOT USE OR DISCLOSE, IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT BY THE
COMPANY, ANY TRADE SECRETS OR OTHER PROPRIETARY INFORMATION OR INTELLECTUAL
PROPERTY IN WHICH THE EXECUTIVE OR ANY OTHER PERSON HAS ANY RIGHT, TITLE OR
INTEREST AND THAT THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY AS CONTEMPLATED BY
THIS AGREEMENT WILL NOT INFRINGE OR VIOLATE THE RIGHTS OF ANY OTHER PERSON OR
ENTITY.  THE EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY THAT THE EXECUTIVE
HAS RETURNED ALL PROPERTY AND CONFIDENTIAL INFORMATION BELONGING TO ANY PRIOR
EMPLOYERS.

 

(D)   COMMENCEMENT DATE.  IT IS EXPECTED THAT EXECUTIVE WILL COMMENCE FULL-TIME
EMPLOYMENT ON OR BEFORE JUNE 16, 2008.

 


2.     CASH AND INCENTIVE COMPENSATION.


 

(A)   SALARY.  THE COMPANY SHALL PAY THE EXECUTIVE AS COMPENSATION FOR THE
EXECUTIVE’S SERVICES A BASE SALARY AT A GROSS ANNUAL RATE OF $279,000, PAYABLE
IN ACCORDANCE WITH THE

 

--------------------------------------------------------------------------------


 

COMPANY’S STANDARD PAYROLL SCHEDULE.  THE COMPENSATION SPECIFIED IN THIS
SUBSECTION (A), TOGETHER WITH ANY ADJUSTMENTS BY THE COMPANY FROM TIME TO TIME,
IS REFERRED TO IN THIS AGREEMENT AS “BASE SALARY.”

 

(B)   TARGET BONUS.  THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN AN ANNUAL
BONUS PROGRAM THAT WILL PROVIDE THE EXECUTIVE WITH AN OPPORTUNITY TO EARN A
POTENTIAL ANNUAL BONUS EQUAL TO 60% OF THE EXECUTIVE’S BASE SALARY.  THE AMOUNT
OF THE BONUS SHALL BE BASED UPON THE PERFORMANCE OF THE EXECUTIVE, AS SET BY THE
INDIVIDUAL PERFORMANCE OBJECTIVES DESCRIBED IN THIS SUBSECTION, AND THE COMPANY
IN EACH CALENDAR YEAR, AND SHALL BE PAID BY NO LATER THAN JANUARY 31 OF THE
FOLLOWING YEAR, CONTINGENT ON THE EXECUTIVE REMAINING EMPLOYED BY THE COMPANY AS
OF SUCH DATE.  THE EXECUTIVE’S INDIVIDUAL PERFORMANCE OBJECTIVES AND THOSE OF
THE COMPANY’S SHALL BE SET BY THE CEO AFTER CONSULTATION WITH THE EXECUTIVE BY
NO LATER THAN MARCH 31, OF EACH CALENDAR YEAR.  ANY BONUS AWARDED OR PAID TO THE
EXECUTIVE WILL BE SUBJECT TO THE DISCRETION OF THE BOARD.

 

(C)   INCENTIVE AWARDS.  THE EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL INCENTIVE
STOCK OPTION GRANT AND/OR RESTRICTED STOCK UNIT AWARD SUBJECT TO THE APPROVAL OF
THE BOARD IN ALL RESPECTS, INCLUDING THE TERMS DESCRIBED HEREIN.  THE PER SHARE
EXERCISE PRICE OF THE OPTION WILL BE EQUAL TO THE PER SHARE FAIR MARKET VALUE OF
THE COMMON STOCK ON THE DATE OF GRANT, AS DETERMINED BY THE BOARD OF DIRECTORS. 
THE TERM OF SUCH OPTION SHALL BE TEN (10) YEARS, SUBJECT TO EARLIER EXPIRATION
IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT.  THE EXECUTIVE
SHALL VEST IN ACCORDANCE WITH THE VESTING PROVISIONS APPROVED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, WHICH VESTING IS CURRENTLY 25%
OF THE OPTION SHARES AFTER THE FIRST TWELVE (12) MONTHS OF CONTINUOUS SERVICE
AND SHALL VEST IN THE REMAINING OPTION SHARES IN EQUAL MONTHLY INSTALLMENTS OVER
THE NEXT THREE (3) YEARS OF CONTINUOUS SERVICE.  EACH RESTRICTED STOCK UNIT
AWARD CURRENTLY VESTS 25% ON THE ONE YEAR ANNIVERSARY OF THE DATE OF GRANT WITH
25% VESTING YEARLY THEREAFTER. THE GRANT OF EACH SUCH OPTION AND/OR RESTRICTED
STOCK UNIT SHALL BE SUBJECT TO THE OTHER TERMS AND CONDITIONS SET FORTH IN THE
COMPANY’S 2005 INCENTIVE PLAN AND IN THE COMPANY’S STANDARD FORM OF STOCK OPTION
AGREEMENT AND RESTRICTED STOCK UNIT AGREEMENT, AS APPLICABLE.

 

(D)   ONE TIME BONUS AND RELOCATION ASSISTANCE.  THE COMPANY AGREES TO PROVIDE
EXECUTIVE WITH A FURNISHED TWO BEDROOM APARTMENT IN CALIFORNIA FOR UP TO SIX
(6) MONTHS, WHICH MAY BE EXTENDED UPON THE CEO’S APPROVAL. EXECUTIVE WILL ALSO
BE GRANTED A SIGN ON BONUS OF $100,000.  THIS BONUS PAYMENT WILL BE ADDED TO AND
INCLUDED IN EXECUTIVE’S FIRST REGULARLY SCHEDULED PAYCHECK, AND IS SUBJECT TO
ALL NORMAL AND APPROPRIATE PAYROLL WITHHOLDINGS. IN THE EVENT EXECUTIVE
VOLUNTARILY LEAVES THE COMPANY WITHIN THE FIRST TWELVE  MONTHS OF HIS
EMPLOYMENT, EXECUTIVE WILL BE RESPONSIBLE FOR RETURNING 100% OF THE SIGN ON
BONUS.   IN THE EVENT EXECUTIVE VOLUNTARILY LEAVES THE COMPANY AFTER TWELVE
MONTHS BUT PRIOR TO TWENTY FOUR MONTHS OF HIS EMPLOYMENT, EXECUTIVE WILL BE
RESPONSIBLE FOR RETURNING A PORTION OF THE SIGN ON BONUS AS FOLLOWS:  FOR EACH
FULL MONTH OF FULL-TIME EMPLOYMENT, THE COMPANY WILL FORGIVE 1/24 OF THE SIGN ON
BONUS AND THE REMAINING UNFORGIVEN PORTION WILL BE DUE AND PAYABLE TO THE
COMPANY ON DEMAND.

 


3.     VACATION AND EXECUTIVE BENEFITS.  DURING THE TERM OF THE EXECUTIVE’S
EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO ACCRUE 17 DAYS VACATION PER YEAR
ON A PRO-RATA BASIS THROUGHOUT THE YEAR, IN ACCORDANCE WITH THE COMPANY’S
STANDARD POLICY FOR SENIOR MANAGEMENT, INCLUDING PROVISIONS WITH RESPECT TO
MAXIMUM ACCRUAL, AS IT MAY BE AMENDED FROM TIME TO TIME.  DURING THE TERM OF THE
EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY
EMPLOYEE BENEFIT PLANS MAINTAINED BY THE COMPANY FOR SENIOR MANAGEMENT, SUBJECT
IN EACH CASE TO THE GENERALLY APPLICABLE TERMS AND CONDITIONS OF THE PLAN IN
QUESTION AND TO THE DETERMINATIONS OF ANY PERSON OR COMMITTEE

 

2

--------------------------------------------------------------------------------


 


ADMINISTERING SUCH PLAN, AND TO THE RIGHT OF THE COMPANY TO MAKE CHANGES IN SUCH
PLANS FROM TIME TO TIME.


 


4.     BUSINESS EXPENSES.  DURING THE TERM OF THE EXECUTIVE’S EMPLOYMENT, THE
EXECUTIVE SHALL BE AUTHORIZED TO INCUR NECESSARY AND REASONABLE TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES IN CONNECTION WITH HER DUTIES
HEREUNDER.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR SUCH EXPENSES UPON
PRESENTATION OF AN ITEMIZED ACCOUNT AND APPROPRIATE SUPPORTING DOCUMENTATION,
ALL IN ACCORDANCE WITH THE COMPANY’S GENERALLY APPLICABLE POLICIES.


 


5.     TERM OF EMPLOYMENT.


 

(A)   BASIC RULE.  THE COMPANY AGREES TO CONTINUE THE EXECUTIVE’S EMPLOYMENT,
AND THE EXECUTIVE AGREES TO REMAIN IN EMPLOYMENT WITH THE COMPANY, FROM THE
COMMENCEMENT DATE SET FORTH IN SECTION 1(D) UNTIL THE DATE WHEN THE EXECUTIVE’S
EMPLOYMENT TERMINATES PURSUANT TO SUBSECTION (B) BELOW.  THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL BE “AT WILL,” AND EITHER THE EXECUTIVE OR THE
COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON,
WITH OR WITHOUT CAUSE.  ANY CONTRARY REPRESENTATIONS, WHICH MAY HAVE BEEN MADE
TO THE EXECUTIVE SHALL BE SUPERSEDED BY THIS AGREEMENT.  THIS AGREEMENT SHALL
CONSTITUTE THE FULL AND COMPLETE AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY
ON THE “AT WILL” NATURE OF THE EXECUTIVE’S EMPLOYMENT, WHICH MAY ONLY BE CHANGED
IN AN EXPRESS WRITTEN AGREEMENT SIGNED BY THE EXECUTIVE AND A DULY AUTHORIZED
OFFICER OF THE COMPANY.

 

(B)   TERMINATION.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY
TIME AND FOR ANY REASON (OR NO REASON), AND WITH OR WITHOUT CAUSE, BY GIVING THE
EXECUTIVE NOTICE IN WRITING.  THE EXECUTIVE MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT BY GIVING THE COMPANY FOURTEEN (14) DAYS ADVANCE NOTICE IN WRITING. 
THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY IN THE EVENT OF
EXECUTIVE’S DEATH OR PERMANENT DISABILITY.  FOR PURPOSES OF THIS AGREEMENT,
“PERMANENT DISABILITY” SHALL MEAN THAT THE EXECUTIVE HAS BECOME SO PHYSICALLY OR
MENTALLY DISABLED AS TO BE INCAPABLE OF SATISFACTORILY PERFORMING THE ESSENTIAL
FUNCTIONS OF EXECUTIVE’S POSITION AND DUTIES UNDER THIS AGREEMENT FOR A PERIOD
OF ONE HUNDRED EIGHTY (180) CONSECUTIVE CALENDAR DAYS.

 

(C)   RIGHTS UPON TERMINATION.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6, UPON
THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS SECTION 5, THE
EXECUTIVE SHALL ONLY BE ENTITLED TO THE COMPENSATION, BENEFITS AND
REIMBURSEMENTS DESCRIBED IN SECTIONS 2, 3 AND 4 FOR THE PERIOD PRECEDING THE
EFFECTIVE DATE OF THE TERMINATION.  THE PAYMENTS UNDER THIS AGREEMENT SHALL
FULLY DISCHARGE ALL RESPONSIBILITIES OF THE COMPANY TO THE EXECUTIVE.

 

(D)   TERMINATION OF AGREEMENT.  THE TERMINATION OF THIS AGREEMENT SHALL NOT
LIMIT OR OTHERWISE AFFECT ANY OF THE EXECUTIVE’S OBLIGATIONS UNDER SECTION 7.

 


6.     TERMINATION BENEFITS.


 

(A)   GENERAL RELEASE AGREEMENT.  ANY OTHER PROVISION OF THIS AGREEMENT
NOTWITHSTANDING, SUBSECTIONS (B), (C) OR (D) BELOW SHALL NOT APPLY UNLESS THE
EXECUTIVE (I) HAS, WITHIN THE TIME PRESCRIBED BY THE COMPANY, EXECUTED A GENERAL
RELEASE AGREEMENT IN A FORM PRESCRIBED BY THE COMPANY BY WHICH THE EXECUTIVE
WAIVES AND RELEASES WITH IRREVOCABLE EFFECT ALL KNOWN AND UNKNOWN CLAIMS THAT
THE EXECUTIVE MAY THEN HAVE AGAINST THE COMPANY OR PERSONS AFFILIATED WITH THE
COMPANY WHICH ARE WAIVABLE UNDER APPLICABLE LAW, AND (II) PURSUANT TO SUCH
GENERAL RELEASE AGREEMENT HAS AGREED NOT TO PROSECUTE ANY LEGAL ACTION OR OTHER
PROCEEDING BASED UPON ANY OF SUCH

 

3

--------------------------------------------------------------------------------


 

CLAIMS TO THE FULL EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AND (III) PURSUANT
TO SUCH GENERAL RELEASE AGREEMENT HAS ACKNOWLEDGED EXECUTIVE’S CONTINUING
OBLIGATIONS UNDER THIS AGREEMENT AND THE PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT REFERENCED BELOW.

 

(B)   TERMINATION WITHOUT CAUSE.  IF, DURING THE TERM OF THIS AGREEMENT, AND NOT
IN CONNECTION WITH A CHANGE OF CONTROL AS ADDRESSED IN SUBSECTION (C) BELOW, THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE OR THE EXECUTIVE RESIGNS
FOR GOOD REASON, THEN:

 

(I)            AS OF THE DATE OF TERMINATION OF EMPLOYMENT, EXECUTIVE SHALL
IMMEDIATELY CONDITIONALLY VEST IN AN ADDITIONAL NUMBER OF SHARES UNDER ALL
OUTSTANDING OPTIONS AND RESTRICTED STOCK UNITS AS IF THE EXECUTIVE HAD PERFORMED
TWELVE (12) ADDITIONAL MONTHS OF SERVICE, SUBJECT TO EXECUTIVE’S EXECUTION OF
THE GENERAL RELEASE AGREEMENT DESCRIBED ABOVE WITH IRREVOCABLE EFFECT AND
SUSPENSION OF EXERCISE RIGHTS WITH RESPECT TO SUCH CONDITIONALLY VESTED SHARES
UNTIL SUCH EXECUTION;

 

(II)           THE COMPANY SHALL PAY THE EXECUTIVE, IN A LUMP SUM UPON THE
EFFECTIVENESS OF THE GENERAL RELEASE TO BE EXECUTED BY EXECUTIVE IN ACCORDANCE
WITH SECTION 6(A) ABOVE, AN AMOUNT EQUAL TO:  (X) THE THEN CURRENT YEAR’S TARGET
BONUS PRORATED FOR THE NUMBER OF DAYS OF EXECUTIVE IS EMPLOYED IN SAID YEAR;
(Y) ONE YEAR’S BASE SALARY; AND (Z) THE GREATER OF THE THEN CURRENT YEAR’S
TARGET BONUS OR THE ACTUAL PRIOR YEAR’S BONUS.  THE EXECUTIVE’S BASE SALARY
SHALL BE PAID AT THE RATE IN EFFECT AT THE TIME OF THE TERMINATION OF
EMPLOYMENT.

 

(C)   UPON A CHANGE OF CONTROL. IN THE EVENT OF THE OCCURRENCE OF A CHANGE IN
CONTROL WHILE THE EXECUTIVE IS EMPLOYED BY THE COMPANY:

 

(I)            THE EXECUTIVE SHALL IMMEDIATELY VEST IN AN ADDITIONAL NUMBER OF
SHARES UNDER ALL OUTSTANDING OPTIONS AND RESTRICTED STOCK UNITS AS IF THE
EXECUTIVE HAD PERFORMED TWELVE (12) ADDITIONAL MONTHS OF SERVICE; AND

 

(II)           IF WITHIN TWELVE (12) MONTHS FOLLOWING THE OCCURRENCE OF THE
CHANGE OF CONTROL, ONE OF THE FOLLOWING EVENTS OCCURS:

 

(A) THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE; OR

 

(B) THE EXECUTIVE RESIGNS FOR GOOD REASON

 

THEN THE EXECUTIVE SHALL IMMEDIATELY CONDITIONALLY VEST AS TO ALL SHARES UNDER
ALL OUTSTANDING OPTIONS AND RESTRICTED STOCK UNITS, SUBJECT TO EXECUTIVE’S
EXECUTION OF THE GENERAL RELEASE AGREEMENT DESCRIBED ABOVE WITH IRREVOCABLE
EFFECT AND SUSPENSION OF EXERCISE RIGHTS WITH RESPECT TO SUCH CONDITIONALLY
VESTED SHARES UNTIL SUCH EXECUTION, AND THE COMPANY SHALL PAY THE EXECUTIVE, IN
A LUMP SUM, AN AMOUNT EQUAL TO:  (I) THE THEN CURRENT YEAR’S TARGET BONUS
PRORATED FOR THE NUMBER OF DAYS OF EXECUTIVE IS EMPLOYED IN SAID YEAR; (II) ONE
YEAR’S BASE SALARY; AND (III) THE GREATER OF THE THEN CURRENT YEAR’S TARGET
BONUS OR THE ACTUAL PRIOR YEAR’S BONUS.  THE EXECUTIVE’S BASE SALARY SHALL BE
PAID AT THE RATE IN EFFECT AT THE TIME OF THE TERMINATION OF EMPLOYMENT.

 

(D)   HEALTH INSURANCE.  IF SUBSECTION (B) OR (C) ABOVE APPLIES, AND IF THE
EXECUTIVE ELECTS TO CONTINUE THE EXECUTIVE’S HEALTH INSURANCE COVERAGE UNDER THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”)
FOLLOWING THE TERMINATION OF

 

4

--------------------------------------------------------------------------------


 

EMPLOYMENT, THEN THE COMPANY SHALL PAY THE EXECUTIVE’S MONTHLY PREMIUM UNDER
COBRA FOR COBRA COVERAGE FOR THE EXECUTIVE UNTIL THE EARLIEST OF (I) 12 MONTHS
FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, OR (II) THE DATE UPON
WHICH THE EXECUTIVE COMMENCES EMPLOYMENT WITH AN ENTITY OTHER THAN THE COMPANY.

 

(E)   DEFINITION OF “CAUSE.”  FOR ALL PURPOSES UNDER THIS AGREEMENT, “CAUSE”
SHALL MEAN ANY OF THE FOLLOWING:

 

(I)            UNAUTHORIZED USE OR DISCLOSURE OF THE CONFIDENTIAL INFORMATION OR
TRADE SECRETS OF THE COMPANY;

 

(II)           ANY BREACH OF THIS AGREEMENT OR THE EMPLOYEE PROPRIETARY
INFORMATION AND INVENTIONS AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY;

 

(III)          CONVICTION OF, OR A PLEA OF “GUILTY” OR “NO CONTEST” TO, A FELONY
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF;

 

(IV)          MISAPPROPRIATION OF THE ASSETS OF THE COMPANY OR ANY ACT OF FRAUD
OR EMBEZZLEMENT BY EXECUTIVE, OR ANY ACT OF DISHONESTY BY EXECUTIVE IN
CONNECTION WITH THE PERFORMANCE OF HER DUTIES FOR THE COMPANY THAT ADVERSELY
AFFECTS THE BUSINESS OR AFFAIRS OF THE COMPANY;

 

(V)           INTENTIONAL MISCONDUCT; OR

 

(VI)          THE EXECUTIVE’S FAILURE TO SATISFACTORILY PERFORM THE EXECUTIVE’S
DUTIES AFTER HAVING RECEIVED WRITTEN NOTICE OF SUCH FAILURE AND AT LEAST THIRTY
(30) DAYS TO CURE SUCH FAILURE.

 

The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive’s
Employment.

 

(F)    DEFINITION OF “GOOD REASON.”  FOR ALL PURPOSES UNDER THIS AGREEMENT,
SUBJECT TO THE NOTICE AND CURE PERIOD DESCRIBED BELOW, THE EXECUTIVE’S
RESIGNATION FOR “GOOD REASON” SHALL MEAN THE EXECUTIVE’S RESIGNATION UPON
WRITTEN NOTICE TO THE COMPANY DELIVERED WITHIN NINETY (90) DAYS AFTER THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS AND WITH AN EFFECTIVE DATE
WITHIN SUCH NINETY- (90-) DAY PERIOD:

 

(I)            THE EXECUTIVE’S POSITION, AUTHORITY OR RESPONSIBILITIES BEING
SIGNIFICANTLY REDUCED;

 

(II)           THE EXECUTIVE BEING ASKED TO RELOCATE THE EXECUTIVE’S PRINCIPAL
PLACE OF EMPLOYMENT SUCH THAT THE EXECUTIVE’S COMMUTING DISTANCE FROM THE
EXECUTIVE’S RESIDENCE PRIOR TO SUCH RELOCATION IS INCREASED BY OVER THIRTY-FIVE
(35) MILES;

 

(III)          THE EXECUTIVE’S ANNUAL BASE SALARY OR BONUS BEING MATERIALLY
REDUCED; OR

 

(IV)          THE EXECUTIVE’S BENEFITS BEING MATERIALLY REDUCED.

 

The Executive shall provide written notice to the Company at least thirty (30)
days prior to the effective date of Executive’s resignation, identifying the
event or events Executive claims

 

5

--------------------------------------------------------------------------------


 

constitute Good Reason and describing in reasonable detail the fact supporting
the claim.  The Company shall have at least thirty (30) days to take action to
remedy the condition claimed by the Executive as Good Reason, but shall have no
obligation to take such action.  In the event the Company remedies the condition
then Good Reason shall be deemed not to exist.  At the expiration of the
remedial period and prior to the effective date of Executive’s resignation,
Executive shall provide written notice to the Company, stating whether Executive
(A) withdraws Executive’s resignation based on the Company’s remedy of the
condition, (B) chooses to resign anyway notwithstanding such remedy, or
(C) claims the condition has not been remedied and chooses to resign based on a
claim of Good Reason.  In the absence of such notice, Executives resignation
shall become effective and Executive shall be deemed to have resigned without
Good Reason.

 

(G)   DEFINITION OF “CHANGE OF CONTROL.”  FOR ALL PURPOSES UNDER THIS AGREEMENT,
“CHANGE OF CONTROL” SHALL MEAN ANY OF THE FOLLOWING:

 

(I)            A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;

 

(II)           THE ACQUISITION OF MORE THAN FIFTY PERCENT (50%) OF THE COMMON
STOCK OF THE COMPANY (WITH ALL CLASSES OR SERIES THEREOF TREATED AS A SINGLE
CLASS) BY ANY PERSON OR GROUP OF PERSONS;

 

(III)          A REORGANIZATION OF THE COMPANY WHEREIN THE HOLDERS OF COMMON
STOCK OF THE COMPANY RECEIVE STOCK IN ANOTHER COMPANY (OTHER THAN A SUBSIDIARY
OF THE COMPANY), A MERGER OF THE COMPANY WITH ANOTHER COMPANY WHEREIN THERE IS A
FIFTY PERCENT (50%) OR GREATER CHANGE IN THE OWNERSHIP OF THE COMMON STOCK OF
THE COMPANY AS A RESULT OF SUCH MERGER, OR ANY OTHER TRANSACTION IN WHICH THE
COMPANY (OTHER THAN AS THE PARENT CORPORATION) IS CONSOLIDATED FOR FEDERAL
INCOME TAX PURPOSES OR IS ELIGIBLE TO BE CONSOLIDATED FOR FEDERAL INCOME TAX
PURPOSES WITH ANOTHER CORPORATION; OR

 

(IV)          IN THE EVENT THAT THE COMMON STOCK IS TRADED ON AN ESTABLISHED
SECURITIES MARKET, A PUBLIC ANNOUNCEMENT THAT ANY PERSON HAS ACQUIRED OR HAS THE
RIGHT TO ACQUIRE BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE
THEN-OUTSTANDING COMMON STOCK AND FOR THIS PURPOSE THE TERMS “PERSON” AND
“BENEFICIAL OWNERSHIP” SHALL HAVE THE MEANINGS PROVIDED IN SECTION 13(D) OF THE
SECURITIES AND EXCHANGE ACT OF 1934 OR RELATED RULES PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION, OR THE COMMENCEMENT OF OR PUBLIC
ANNOUNCEMENT OF AN INTENTION TO MAKE A TENDER OFFER OR EXCHANGE OFFER FOR MORE
THAN FIFTY PERCENT (50%) OF THE THEN OUTSTANDING COMMON STOCK.

 

(H)   SECTION 409A. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
ANY CASH SEVERANCE PAYMENTS OTHERWISE DUE TO EXECUTIVE PURSUANT TO THIS
SECTION 6 OR OTHERWISE ON OR WITHIN THE SIX-MONTH PERIOD FOLLOWING EXECUTIVE’S
TERMINATION WILL ACCRUE DURING SUCH SIX-MONTH PERIOD AND WILL BECOME PAYABLE IN
A LUMP SUM PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE
OF EXECUTIVE’S TERMINATION, PROVIDED, THAT SUCH CASH SEVERANCE PAYMENTS WILL BE
PAID EARLIER, AT THE TIMES AND ON THE TERMS SET FORTH IN THE APPLICABLE
PROVISIONS OF THIS SECTION 6, IF THE COMPANY REASONABLY DETERMINES THAT THE
IMPOSITION OF ADDITIONAL TAX UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (“CODE SECTION 409A”), WILL NOT APPLY TO AN EARLIER PAYMENT OF
SUCH CASH SEVERANCE PAYMENTS. IN ADDITION, THIS AGREEMENT WILL BE DEEMED AMENDED
TO THE EXTENT NECESSARY TO AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME
RECOGNITION PRIOR TO ACTUAL PAYMENT TO EXECUTIVE UNDER CODE SECTION 409A AND ANY
TEMPORARY, PROPOSED OR FINAL TREASURY

 

6

--------------------------------------------------------------------------------


 

REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER AND THE PARTIES AGREE TO
COOPERATE WITH EACH OTHER AND TO TAKE REASONABLY NECESSARY STEPS IN THIS REGARD.

 


7.     NON-SOLICITATION AND NON-DISCLOSURE.


 

(A)   NON-SOLICITATION.  DURING THE PERIOD COMMENCING ON THE DATE OF THIS
AGREEMENT AND CONTINUING UNTIL THE FIRST ANNIVERSARY OF THE DATE WHEN THE
EXECUTIVE’S EMPLOYMENT TERMINATED FOR ANY REASON, THE EXECUTIVE SHALL NOT
DIRECTLY OR INDIRECTLY, PERSONALLY OR THROUGH OTHERS, SOLICIT OR ATTEMPT TO
SOLICIT (ON THE EXECUTIVE’S OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR
ENTITY) THE EMPLOYMENT OF ANY EMPLOYEE OF THE COMPANY OR ANY OF THE COMPANY’S
AFFILIATES.

 

(B)   PROPRIETARY INFORMATION.  AS A CONDITION OF EMPLOYMENT, THE EXECUTIVE HAS
ENTERED INTO A PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT WITH THE
COMPANY, ATTACHED TO THIS AGREEMENT AS EXHIBIT A, WHICH IS INCORPORATED HEREIN
BY REFERENCE.

 


8.     SUCCESSORS.


 

(A)   COMPANY’S SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE
TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR
ASSETS WHICH BECOMES BOUND BY THIS AGREEMENT.

 

(B)   EXECUTIVE’S SUCCESSORS.  THIS AGREEMENT AND ALL RIGHTS OF THE EXECUTIVE
HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE EXECUTIVE’S
PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.

 


9.     MISCELLANEOUS PROVISIONS.


 

(A)   NOTICE.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR WHEN MAILED BY OVERNIGHT COURIER, U.S. REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF
THE EXECUTIVE, MAILED NOTICES SHALL BE ADDRESSED TO THE EXECUTIVE AT THE HOME
ADDRESS WHICH THE EXECUTIVE MOST RECENTLY COMMUNICATED TO THE COMPANY IN
WRITING.  IN THE CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS
CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF
ITS SECRETARY.

 

(B)   MODIFICATIONS AND WAIVERS.  NO PROVISION OF THIS AGREEMENT SHALL BE
MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS
AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND BY AN AUTHORIZED OFFICER OF
THE COMPANY (OTHER THAN THE EXECUTIVE).  NO WAIVER BY EITHER PARTY OF ANY BREACH
OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE
OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR
OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.

 

(C)   WHOLE AGREEMENT.  NO OTHER AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS
(WHETHER ORAL OR WRITTEN) WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT
HAVE BEEN MADE OR ENTERED INTO BY EITHER PARTY WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT.  THIS AGREEMENT AND THE PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.

 

7

--------------------------------------------------------------------------------


 

(D)   WITHHOLDING TAXES.  ALL PAYMENTS MADE UNDER THIS AGREEMENT SHALL BE
SUBJECT TO REDUCTION TO REFLECT TAXES OR OTHER CHARGES REQUIRED TO BE WITHHELD
BY LAW.

 

(E)   CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT APPLICATIONS OF ITS PROVISIONS WITH RESPECT TO CHOICE OF LAW, EXCEPT FOR
THE ARBITRATION PROVISION IN PARAGRAPH 11, BELOW, WHICH IS GOVERNED BY THE
FEDERAL ARBITRATION ACT, 9 U.S.C. § 1 ET SEQ.

 

(F)    SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 

(G)   ARBITRATION. EACH PARTY AGREES THAT ANY AND ALL DISPUTES WHICH ARISE OUT
OF OR RELATE TO THE EXECUTIVE’S EMPLOYMENT, THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, OR THE TERMS OF THIS AGREEMENT SHALL BE RESOLVED THROUGH FINAL AND
BINDING ARBITRATION.  SUCH ARBITRATION SHALL BE IN LIEU OF ANY TRIAL BEFORE A
JUDGE AND/OR JURY, AND THE EXECUTIVE AND COMPANY EXPRESSLY WAIVE ALL RIGHTS TO
HAVE SUCH DISPUTES RESOLVED VIA TRIAL BEFORE A JUDGE AND/OR JURY.  SUCH DISPUTES
SHALL INCLUDE, WITHOUT LIMITATION, CLAIMS FOR BREACH OF CONTRACT OR OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, CLAIMS OF DISCRIMINATION, CLAIMS UNDER
ANY FEDERAL, STATE OR LOCAL LAW OR REGULATION NOW IN EXISTENCE OR HEREINAFTER
ENACTED AND AS AMENDED FROM TIME TO TIME CONCERNING IN ANY WAY THE SUBJECT OF
THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ITS TERMINATION.  NOTHING IN THIS
AGREEMENT SHALL PROHIBIT ANY PARTY FROM SEEKING PROVISIONAL REMEDIES IN COURT IN
AID OF ARBITRATION INCLUDING TEMPORARY RESTRAINING ORDERS, PRELIMINARY
INJUNCTIONS AND OTHER PROVISIONAL REMEDIES PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8 (OR ANY SUCCESSOR STATUTES) AND/OR APPLICABLE FEDERAL
LAW.   LIKEWISE, NOTHING IN THIS AGREEMENT SHALL SHOULD BE INTERPRETED AS
RESTRICTING OR PROHIBITING EMPLOYEE FROM FILING A CHARGE OR COMPLAINT WITH A
FEDERAL, STATE, OR LOCAL GOVERNMENTAL OR ADMINISTRATIVE AGENCY CHARGED WITH
INVESTIGATING AND/OR PROSECUTING CHARGES OR COMPLAINTS UNDER ANY APPLICABLE
FEDERAL, STATE OR MUNICIPAL LAW OR REGULATION. CLAIMS OR DISPUTES ARISING UNDER
ANY LAW THAT PERMITS RESORT TO AN ADMINISTRATIVE OR GOVERNMENTAL AGENCY
NOTWITHSTANDING AN AGREEMENT TO ARBITRATE THOSE CLAIMS MAY BE BROUGHT BEFORE
THAT AGENCY AS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION,
CLAIMS OR CHARGES BROUGHT BEFORE THE NATIONAL LABOR RELATIONS BOARD, THE U.S.
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, THE UNITED STATES DEPARTMENT OF LABOR,
THE CALIFORNIA WORKERS’ COMPENSATION APPEALS BOARD, AND THE CALIFORNIA
EMPLOYMENT DEVELOPMENT DEPARTMENT. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
PRECLUDE A PARTY FROM BRINGING AN ADMINISTRATIVE CLAIM BEFORE ANY AGENCY IN
ORDER TO FULFILL THE PARTY’S OBLIGATION TO EXHAUST ADMINISTRATIVE REMEDIES
BEFORE MAKING A CLAIM IN ARBITRATION

 

This arbitration section of the Agreement shall be exclusively governed by and
construed and enforced pursuant to the substantive and procedural provisions of
the Federal Arbitration Act, 9 U.S.C. § 1 (“FAA”), and not individual state
substantive and procedural laws regarding enforcement of arbitration
agreements.  A neutral arbitrator shall be selected by mutual agreement of the
parties from the then-available arbitrators associated with ADR Services,
Judicate West, ARC or such other arbitration service that the parties may
mutually agree upon.  If, for any reason, the parties are unable to mutually
agree upon the selection of an arbitrator, either party may apply to a court of
competent jurisdiction for appointment of a neutral arbitrator. The court shall
then appoint a retired judge to serve as the arbitrator, who shall act under
this Policy with the same force and effect as if the parties had selected the
arbitrator by mutual agreement.The arbitrator shall allow the parties to take
discovery and bring motions as authorized by the forum state’s procedural rules,
or any other discovery required by applicable law in arbitration proceedings,
including, but not limited to,

 

8

--------------------------------------------------------------------------------


 

discovery available under the applicable state and/or federal arbitration
statutes.  Also, to the extent that anything in this arbitration section
conflicts with any arbitration procedures required by applicable law, the
arbitration procedures required by applicable law shall govern.

 

Arbitration will be conducted in Santa Clara County, California or, if the
Executive does not reside within 100 miles of Santa Clara County at the time the
dispute arises, then the arbitration may take place in the largest metropolitan
area within 50 miles of the Executive’s place of residence when the dispute
arises.

 

During the course of the arbitration, the Executive and the Company will each
bear equally the arbitrator’s fee and any other type of expense or cost of
arbitration, unless applicable law requires otherwise, and each shall bear their
own respective attorneys’ fees incurred in connection with the arbitration.  The
arbitrator will not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party. In such case, the arbitrator shall have the authority to make
an award of attorneys’ fees as required or permitted by the applicable statute
or contract.  If there is a dispute as to whether the Executive or the Company
is the prevailing party in the arbitration, the arbitrator will decide this
issue.

 

The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based.  The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes.  The arbitrator’s award shall
be subject to correction, confirmation, or vacation, as provided by applicable
law setting forth the standard of judicial review of arbitration awards. 
Judgment upon the arbitrator’s award may be entered in any court having
jurisdiction thereof.

 

(H)   NO ASSIGNMENT.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE
EXECUTIVE HEREUNDER ARE PERSONAL TO THE EXECUTIVE AND MAY NOT BE TRANSFERRED OR
ASSIGNED BY THE EXECUTIVE AT ANY TIME.  THE COMPANY MAY ASSIGN ITS RIGHTS UNDER
THIS AGREEMENT TO ANY ENTITY THAT ASSUMES THE COMPANY’S OBLIGATIONS HEREUNDER IN
CONNECTION WITH ANY SALE OR TRANSFER OF ALL OR A SUBSTANTIAL PORTION OF THE
COMPANY’S ASSETS TO SUCH ENTITY.

 

(I)    COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[The remainder of this page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

/s/ Dana Cambra

 

 

 

DANA CAMBRA

 

 

 

 

 

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

/s/ Thomas M. Prescott

 

By:  Thomas M. Prescott

 

Title:  President and CEO

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

(ATTACHED)

 

11

--------------------------------------------------------------------------------


 

ALIGN TECHNOLOGY, INC.

 

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by ALIGN TECHNOLOGY,
INC. (the “Company”), and the compensation now and hereafter paid to me, I
hereby agree as follows:

 

1.             PROPRIETARY INFORMATION.  At all times during my employment and
thereafter, I will hold in strictest confidence and will not disclose, use,
lecture upon or publish any of the Company’s Proprietary Information (defined
below), except as such disclosure, use or publication may be required in
connection with my work for the Company, or unless an officer of the Company
expressly authorizes such in writing.  “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its affiliated entities, customers and suppliers, including but not
limited to information relating to products, processes, know-how, designs,
formulas, methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, data, programs, other
works of authorship, and plans for research and development.  During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.

 

2.             Assignment of Inventions.

 

2.1.         Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

 

2.2.         Inventions. The term “Inventions” shall mean all trade secrets,
inventions, mask works, ideas, processes, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques.

 

2.3.         Prior Inventions. I have set forth on Exhibit B (Previous
Inventions) attached hereto a complete list of all Inventions that I have, alone
or jointly with others, made prior to the commencement of my employment with the
Company that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If no such disclosure is attached, I
represent that there are no Prior Inventions.  If, in the course of my
employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

2.4.         Assignment of Inventions.  Subject to Section 2.6 and except for
those Inventions which I can prove qualify fully under the provisions of
California Labor Code 2870 (as set forth in Exhibit A), I hereby assign and
agree to assign in the future (when any such Inventions or Proprietary Rights
are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto).  I will, at
the Company’s request, promptly execute a written assignment to the Company of
any such Company Invention, and I will preserve any such Invention as part of
the Proprietary Information of the Company (the “Company Inventions”).

 

2.5.         Obligation to Keep Company Informed.  I will promptly and fully
disclose in writing to the Company all Inventions during my employment and for
one (1) year after my employment, including any that may be covered by
Section 2870.  I agree to assist in every proper way

 

12

--------------------------------------------------------------------------------


 

and to execute those documents and take such acts as are reasonably requested by
the Company to obtain, sustain and from time to time enforce patents, copyrights
and other rights and protections relating to Inventions in the United States or
any other country.

 

2.6.         Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

 

3.             NO CONFLICTING OBLIGATION.  I REPRESENT that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

 

4.             RETURN OF COMPANY DOCUMENTS.  Upon termination of my employment
with the Company for any reason whatsoever, voluntarily or involuntarily, and at
any earlier time the Company requests, I will deliver to the person designated
by the Company all originals and copies of all documents and other property of
the Company in my possession, under my control or to which I may have access.  I
will not reproduce or appropriate for my own use, or for the use of others, any
property, Proprietary Information or Company Inventions.

 

5.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

6.             NOTICES.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three (3) days after the date of mailing.

 

7.             EMPLOYMENT.  I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of employment by
the Company, nor shall it interfere in any way with my right or the Company’s
right to terminate my employment at any time, with or without cause.

 

GENERAL PROVISIONS.  This Agreement will be governed by and construed according
to the laws of the State of California, as such laws are applied to agreements
entered into and to be performed entirely within California between California
residents.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  This Agreement will be binding upon my heirs, executors, administrators
and other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.  No waiver by the Company of any
breach of this Agreement shall be a waiver of any preceding or succeeding
breach.  No waiver by the Company of any right under this Agreement shall be
construed as a waiver of any other right.  The obligations pursuant to Sections
1 and 2 of this Agreement shall apply to any time during which I was previously
employed, or am in the future employed, by the Company as a consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

13

--------------------------------------------------------------------------------


 

This Agreement shall be effective as of the first day of my employment with the
Company.

 

Dated:

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

(Printed Name)

 

 

 

ACCEPTED AND AGREED TO:

 

ALIGN TECHNOLOGY, INC.

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

(Address)

 

 

 

Dated:

 

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED EXCLUSION NOTIFICATION

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

1.      Relate at the time of conception or reduction to practice of the
invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company;

 

2.      Result from any work performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

 

 

By:

 

 

            (PRINTED NAME OF EMPLOYEE)

 

 

 

Date:

 

 

 

 

 

WITNESSED BY:

 

 

 

 

 

 

 

(PRINTED NAME OF REPRESENTATIVE)

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO:

ALIGN TECHNOLOGY, INC.

 

 

FROM:

 

 

 

 

DATE:

 

 

 

 

SUBJECT:

Previous Inventions

 

--------------------------------------------------------------------------------


 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by ALIGN TECHNOLOGY, INC. (the “Company”) that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

o      No inventions or improvements.

 

o      See below:

 

 

 

 

o                          Additional sheets attached.

 

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

o            Additional sheets attached.

 

2

--------------------------------------------------------------------------------